DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10354914 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
Allowable Subject Matter
Claims 1, 2, 4-14, 16-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1, 12 and 18 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of location and shape of the metal nitride material and the metal oxynitride material in combination with the other required elements of the claim 1, 12 or 18.
Specifically, the limitations are material to the inventive concept of the application in hand to form interconnect structure with reduce process step and prevent damage during etch process.
Dependent claims 2, 4-11, 13, 14, 16, 17, 19 and 21-23 are respectively dependent on currently amended allowable independent claims 1, 12, or 18. Therefore, claims 2, 4-11, 13, 14, 16, 17, 19 and 21-23 incorporate the allowable limitations of claims 1, 12, or 18. Consequently, claims 2, 4-11, 13, 14, 16, 17, 19 and 21-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812